DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As discussed in previous office action mailed on 9/2120/21, the listing of references in the specification is not a proper information disclosure statement as 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, recites, “an electrical plug”. It is not clear this electrical plug is same or different from “an electrical plug” defined in line 2. 
Claim 1, line 16, recites, “a plug”. It is not clear this plug is same or different from “an electrical plug” defined in line 2.
Claim 1, lines 16-18 recites, “wherein if a plug is inserted into said receptacle housing and said actuation means is set to said locking position, said clamping mechanism fastens said plug in place by means of a pressing action onto at least one of said prongs”. It is not clear once said actuation means is set to said locking position, how said clamping mechanism fastens said plug in place by means of a pressing action onto at least one of said prongs? Therefore, it is vague and indefinite. And this condition is not supported by the specification.
Only few of the deficiencies have been pointed out above, the Applicant is required to review all the claims and specification and make all necessary corrections (also in specification).

Allowable Subject Matter
Claims 9-15 are allowed.
Regarding claim 9, the prior art does not disclose or suggest a male electrical connector for being connected and releasably anchored into a power outlet to prevent unintentional withdrawal by withdrawal force comprising: at least one of a plurality of electrically conductive pins having a root portion with high friction surface; and an anchoring mechanism for diverting said withdrawal force to a lateral force and transmitting said lateral force to said pins, wherein said lateral force urges said pins to angularly deflect against bores of said power outlet causing said connector to anchor within said power outlet as required in combination with other limitations of this claim.
Regarding claim 11, the prior art does not disclose or suggest an electrical adapter for connecting and releasably locking an electrical plug to a power outlet and preventing said plug from being removed by withdrawal force, comprising: a first side having a male electrical connector  is able to be inserted and releasably anchored into said power outlet comprising: a plurality of electrically conductive pins for contacting terminals of said power outlet, and at least one of said pins having a root portion with high friction surface; and an anchoring mechanism is able to angularly deflect at least one of a plurality of electrical conductive pins of a male electrical connector  pins against bores of a power outlet causing said connector to anchor within said power outlet, a second side having a locking electrical receptacle for receiving and releasably locking said electrical plug comprising: a clamping mechanism  having locking and unlocking positions, said clamping mechanism is mounted between said terminal contacts and a plurality of apertures of a receptacle housing such that in said locking position, said clamping mechanism applies a clamping force on at least one of prongs of said plug, and in said unlocking position, said clamping mechanism releases said clamping force from said prongs making said plug free to withdraw; an assembly means for combining said first and second sides, said assembly means is structured for controlling said clamping mechanism of said locking receptacle and said anchoring mechanism of said electrical connector, wherein said assembly means is synchronizing positions of said clamping mechanism and said anchoring mechanism such that both are in locking or unlocking positions simultaneously as required in combination with other limitations of this claim.
Regarding claim 15, the prior art does not disclose or suggest a method for locking and unlocking an electrical plug in a power outlet comprising the steps of: providing a locking device that includes: a locking receptacle in a first side having a clamping mechanism and contact terminals therein, said receptacle is capable of receiving and releasably locking said electrical plug; a male connector in a second side having a plurality of deflectable conductive pins with at least one having high friction surface at root , said connector pins are mounted in a movable anchoring mechanism which is able to radially move at least one of said pins, said male connector is capable of anchoring into power outlet when one or more of said pins is deflected; and a body portion for combining said two sides, said body is coupled with a rotatable sleeve which is axially rotatable clockwise and counterclockwise for controlling said clamping mechanism and said anchoring mechanism simultaneously to lock or unlock respectively; plugging said locking device into said power outlet such that said male connector pins are inserted into bores of said power outlet; plugging said electrical plug into said locking receptacle in said second side of said locking device; twisting said rotatable sleeve or said electric plug clockwise for connecting electric power from said power outlet to said electrical plug through said connector pins and receptacle terminals; urging said clamping mechanism to lock said electrical plug into said locking receptacle urging said anchoring mechanism of said male connector to deflect at least one of said pins to anchor into said power outlet bores, whereby said electrical plug is connected and locked into said locking receptacle and said male connector is connected and anchored into said power outlet bores, twisting said rotatable sleeve or said electric plug counterclockwise for disconnecting electric power to said electrical plug; releasing said clamping mechanism, urging said anchoring mechanism to align said connector pins with said outlet bores whereby said electrical plug unlocked and able to be unplugged, and further said locking device is released and able to be unplugged too.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831